—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 29, 1996, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
We are unpersuaded that the sentence imposed by County Court was unduly harsh and should be reduced in the interest of justice. Defendant pleaded guilty to the crime of attempted criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of *63431/2 to 7 years. Given defendant’s criminal history and the fact that the sentence was in accordance with the plea bargain, we conclude that the sentence imposed was not unduly harsh (see, People v Otero, 184 AD2d 484, lv denied 80 NY2d 976; People v Stevens, 178 AD2d 338) and, accordingly, we find no reason to disturb it.
Cardona, P. J., Mikoll, Casey, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.